DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Information Disclosure Statement
The information disclosure statement (IDS) submitted on March 19, 2021; March 22 and June 22, 2022 have been considered by the Examiner and made of record in the application file.

Preliminary Amendment
The present Office Action is based upon the original patent application filed on March 19, 2021 as modified by the preliminary amendment also filed on the same date.  Claims 1-4, 6-14, 16, 17, 33, 34, 36, 39, and 40 are now pending in the present application.
	
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-4, 6, 11, 17, 33 and 36 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Yang et al. (US 2020/0022073, hereinafter Yang).
Regarding claim  1, Yang teaches a method implemented at a first terminal device (abstract, WTRU), comprising: 
identifying a second terminal device having a mobility behavior similarity to the first terminal device, wherein the mobility behavior similarity indicates that a difference in mobility behavior between the first terminal device and the second terminal device is within a predefined range (Disc-RS may be used for cell identification – [0080]. UE detects the Disc-RS transmitted by a Mbl-TRP… estimated relative speed is deemed below Thspeed (thus indicating that the UE is probably onboard the vehicle with the Mbl-TRP, i.e., is a in Veh-UE – [0158]. Note: UE/WTRU corresponds to first terminal device and Mbl-TRP/Veh-UE corresponds to second terminal device.); and 
transmitting a similarity signaling which indicates the mobility behavior similarity to a network node serving the first terminal device (If the estimated relative speed is deemed below Thspeed (thus indicating that the UE is probably onboard the vehicle with the Mbl-TRP, i.e., is a inVeh-UE), flow proceeds to step 511, in which the UE sends a measurement report, and, in some embodiments, the estimation of the relative speed, to the TRP of the current cell – [0158]).
Regarding claim  2, Yang teaches claim 1 and further teaches wherein the identification of the second terminal device is based at least in part on a message received by the first terminal device and indicating the mobility behavior similarity of the second terminal device (The UE's relative speed with respect to a Mbl-TRP may be estimated based on received Vehicle to-Vehicle or Vehicle-to-Infrastructure (V2X) messages. Specifically, the UE may receive V2X messages transmitted (either periodically or event-triggered) by the vehicle carrying the Mbl-TRP. The V2X messages may contain the identification of the vehicle and the Mbl-TRP, speed, direction and location of the vehicle – [0148]).
Regarding claim 3, Yang teaches claim 1 and further teaches wherein the message indicating the mobility behavior similarity of the second terminal device comprises at least one of: a broadcast message from the second terminal device; a multicast message within a service group comprising at least the first terminal device and the second terminal device; and a discovery message for a service group comprising at least the first terminal device and the second terminal device (the UE's relative speed with respect to a Mbl-TRP may be estimated based on received Vehicle to-Vehicle or Vehicle-to-Infrastructure (V2X) messages. Specifically, the UE may receive V2X messages transmitted (either periodically or event-triggered) by the vehicle carrying the Mbl-TRP. The V2X messages may contain the identification of the vehicle and the Mbl-TRP, speed, direction and location of the vehicle – [0148]).
	Regarding claim 4, Yang teaches claim 1 and further teaches wherein the mobility behavior similarity is represented by at least one of: a position; a moving path; a moving direction; and an associated service group (the UE's relative speed with respect to a Mbl-TRP may be estimated based on received Vehicle to-Vehicle or Vehicle-to-Infrastructure (V2X) messages. Specifically, the UE may receive V2X messages transmitted (either periodically or event-triggered) by the vehicle carrying the Mbl-TRP. The V2X messages may contain the identification of the vehicle and the Mbl-TRP, speed, direction and location of the vehicle – [0148]).
	Regarding claim 6, Yang teaches claim 5 and further teaches wherein the similarity signaling includes an identifier of the second terminal device and the identifier of the second terminal device comprises at least one of a sidelink identifier and a radio network identifier of the second terminal device (Vehicular safety messages periodically transmitted by the vehicles, which may include the vehicle ID, location, speed, and heading information. One specific example of the safety messages may be the V2V/V2P messages transmitted by the vehicle using DSRC or other V2x technology – [0122], [0148]. V2V/V2X/V2P messages represents sidelink communication).
Regarding claim 11, Yang teaches claim 1 and further teaches wherein the transmission of the similarity signaling to the network node is triggered by an event that signal quality measured by the first terminal device with respect to the network node is lower than a predefined threshold (UE to determine when to send a measurement report to the network – [0126]… The RSRP or the like (e.g. received power measurement on a subset of resources) of the Fxd-TRP becomes worse than a pre-configured threshold -  [0128]).
Regarding claim 17, Yang teaches claim 1 and further teaches wherein the similarity signaling transmitted from the first terminal device to the network node is used by the network node to determine whether to perform handover preparation for the first terminal device (the UE determines if conditions are appropriate for sending a measurement report (such as described in Section III) and, assuming so, sends the inter-frequency measurements, to the Fxd-TRP, as shown at 615. At 617, the Fxd-TRP 620 sends a handover command to the UE – [0196]).
Regarding claim  33, Yang teaches an apparatus implemented in a first terminal device (WTRU 102 - FIG. 1B), comprising: 
one or more processors; and one or more memories comprising computer program codes, the one or more memories and the computer program codes configured to, with the one or more processors (FIG. 1B, [0037]), cause the apparatus at least to: 
identify a second terminal device having a mobility behavior similarity to the first terminal device, wherein the mobility behavior similarity indicates that a difference in mobility behavior between the first terminal device and the second terminal device is within a predefined range (Disc-RS may be used for cell identification – [0080]. UE detects the Disc-RS transmitted by a Mbl-TRP… estimated relative speed is deemed below Thspeed (thus indicating that the UE is probably onboard the vehicle with the Mbl-TRP, i.e., is a in Veh-UE – [0158]. Note: UE/WTRU corresponds to first terminal device and Mbl-TRP/Veh-UE corresponds to second terminal device.); and 
transmit a similarity signaling which indicates the mobility behavior similarity to a network node serving the first terminal device (If the estimated relative speed is deemed below Thspeed (thus indicating that the UE is probably onboard the vehicle with the Mbl-TRP, i.e., is a inVeh-UE), flow proceeds to step 511, in which the UE sends a measurement report, and, in some embodiments, the estimation of the relative speed, to the TRP of the current cell – [0158]).
Regarding claim  36, Yang teaches an apparatus implemented in a network node (Fxd-TRP 620 - FIG. 6), comprising: one or more processors; and one or more memories comprising computer program codes, the one or more memories and the computer program codes configured to, with the one or more processors ([0198]), cause the apparatus at least to: 
receive, from a first terminal device being served by the network node, a similarity signaling to indicate that the first terminal device has a mobility behavior similarity to a second terminal device, wherein the mobility behavior similarity indicates that a difference in mobility behavior between the first terminal device and the second terminal device is within a predefined range (If the estimated relative speed is deemed below Thspeed (thus indicating that the UE is probably onboard the vehicle with the Mbl-TRP, i.e., is a inVeh-UE), flow proceeds to step 511, in which the UE sends a measurement report, and, in some embodiments, the estimation of the relative speed, to the TRP of the current cell – [0158]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 7-10, 14, 34, 39 and 40 are rejected under 35 U.S.C. 103 as being unpatentable over Yang in view of Wu et al. (US 2018/0070281, hereinafter Wu.)
Regarding claim 7, Yang teaches claim 1 but fails to teach reporting a sidelink identifier of the first terminal device to the network node.
Wu teaches reporting a sidelink identifier of the first terminal device to the network node (the terminal identifier of the remote terminal is used to inform the eNB of the remote terminal taking the above relay equipment as a relay. The terminal identifier of the remote terminal may include: a Cell-Radio Network Temporary Identifier (C-RNTI), a Sidelink-Radio Network Temporary Identifier (SL-RNTI), or a terminal identifier for a sidelink (ProSe UE ID), etc – [0073]).
It would have been obvious before the effective filing date of the claimed invention for a person with ordinary skill in the art to incorporate features taught by Wu in Yang to  reduce traffic interruption.
Regarding claim 8, Yang teaches claim 1 but fails to teach obtaining at least one of a radio network identifier and radio resource control status of the second terminal device over a sidelink between the first terminal device and the second terminal device.
Wu teaches obtaining at least one of a radio network identifier and radio resource control status of the second terminal device over a sidelink between the first terminal device and the second terminal device (the relay identifier of the relay equipment may include: a Cell-Radio Network Temporary Identifier (C-RNTI), a Sidelink-Radio Network Temporary Identifier (SL-RNTI), or a relay identifier for a sidelink (ProSe relay UE ID), etc – [0072]. The relay equipment may further receive a terminal identifier of the remote terminal broadcasted by the remote terminal via the sidelink transmission, and transmit a relay identifier of itself to the remote terminal via sidelink transmission – [0074]).
It would have been obvious before the effective filing date of the claimed invention for a person with ordinary skill in the art to incorporate features taught by Wu in Yang to  reduce traffic interruption.
Regarding claim 9, Yang teaches claim 8 but fails to teach wherein the radio network identifier of the second terminal device is obtained in a message containing a sidelink identifier of the second terminal device.
Wu teaches wherein the radio network identifier of the second terminal device is obtained in a message containing a sidelink identifier of the second terminal device (the relay identifier of the relay equipment may include: a Cell-Radio Network Temporary Identifier (C-RNTI), a Sidelink-Radio Network Temporary Identifier (SL-RNTI), or a relay identifier for a sidelink (ProSe relay UE ID), etc – [0072]. The terminal identifier of the remote terminal is used to inform the eNB of the remote terminal taking the above relay equipment as a relay. The terminal identifier of the remote terminal may include: a Cell-Radio Network Temporary Identifier (C-RNTI), a Sidelink-Radio Network Temporary Identifier (SL-RNTI), or a terminal identifier for a sidelink (ProSe UE ID), etc – [0073]. The relay equipment may further receive a terminal identifier of the remote terminal broadcasted by the remote terminal via the sidelink transmission, and transmit a relay identifier of itself to the remote terminal via sidelink transmission – [0074]).
It would have been obvious before the effective filing date of the claimed invention for a person with ordinary skill in the art to incorporate features taught by Wu in Yang to  reduce traffic interruption.
Regarding claim 10, Yang teaches claim 1 but fails to teach informing at least one of a radio network identifier and radio resource control status of the first terminal device to the second terminal device over a sidelink between the first terminal device and the second terminal device.
Wu teaches informing at least one of a radio network identifier and radio resource control status of the first terminal device to the second terminal device over a sidelink between the first terminal device and the second terminal device (the relay identifier of the relay equipment may include: a Cell-Radio Network Temporary Identifier (C-RNTI), a Sidelink-Radio Network Temporary Identifier (SL-RNTI), or a relay identifier for a sidelink (ProSe relay UE ID), etc – [0072]. The terminal identifier of the remote terminal is used to inform the eNB of the remote terminal taking the above relay equipment as a relay. The terminal identifier of the remote terminal may include: a Cell-Radio Network Temporary Identifier (C-RNTI), a Sidelink-Radio Network Temporary Identifier (SL-RNTI), or a terminal identifier for a sidelink (ProSe UE ID), etc – [0073]. The relay equipment may further receive a terminal identifier of the remote terminal broadcasted by the remote terminal via the sidelink transmission, and transmit a relay identifier of itself to the remote terminal via sidelink transmission – [0074]).
It would have been obvious before the effective filing date of the claimed invention for a person with ordinary skill in the art to incorporate features taught by Wu in Yang to  reduce traffic interruption.
Regarding claim 14, Yang teaches claim 1 but fails to teach wherein the second terminal device is served by the network node and transmits a sidelink identifier of the second terminal device to the network node.
Wu teaches wherein the second terminal device is served by the network node (FIG. 1) and transmits a sidelink identifier of the second terminal device to the network node (the remote terminal transmits the measurement result and the relay identifiers of the relay equipment to the eNB, and the eNB selects an appropriate relay for the remote terminal – [0097]. the relay identifier of the relay equipment may include: a Cell-Radio Network Temporary Identifier (C-RNTI), a Sidelink-Radio Network Temporary Identifier (SL-RNTI), or a relay identifier for a sidelink (ProSe relay UE ID), etc – [0072]).
It would have been obvious before the effective filing date of the claimed invention for a person with ordinary skill in the art to incorporate features taught by Wu in Yang to  reduce traffic interruption.
Regarding claim 34, Yang teaches claim 33 and fails to teach wherein the one or more memories and the computer program codes are configured to, with the one or more processors, cause the apparatus to perform 17 operations further comprising: obtain at least one of a radio network identifier and radio resource control status of the second terminal device over a sidelink between the first terminal device and the second terminal device.
Wu teaches wherein the one or more memories and the computer program codes are configured to, with the one or more processors, cause the apparatus to perform 17 operations further comprising: obtain at least one of a radio network identifier and radio resource control status of the second terminal device over a sidelink between the first terminal device and the second terminal device (the relay identifier of the relay equipment may include: a Cell-Radio Network Temporary Identifier (C-RNTI), a Sidelink-Radio Network Temporary Identifier (SL-RNTI), or a relay identifier for a sidelink (ProSe relay UE ID), etc – [0072]. The relay equipment may further receive a terminal identifier of the remote terminal broadcasted by the remote terminal via the sidelink transmission, and transmit a relay identifier of itself to the remote terminal via sidelink transmission – [0074]).
It would have been obvious before the effective filing date of the claimed invention for a person with ordinary skill in the art to incorporate features taught by Wu in Yang to  reduce traffic interruption.
Regarding claim 39, Yang teaches claim 34 but Yang fails to teach wherein the radio network identifier of the second terminal device is obtained in a message containing a sidelink identifier of the second terminal device.
Wu teaches wherein the radio network identifier of the second terminal device is obtained in a message containing a sidelink identifier of the second terminal device (the relay identifier of the relay equipment may include: a Cell-Radio Network Temporary Identifier (C-RNTI), a Sidelink-Radio Network Temporary Identifier (SL-RNTI), or a relay identifier for a sidelink (ProSe relay UE ID), etc – [0072]. The relay equipment may further receive a terminal identifier of the remote terminal broadcasted by the remote terminal via the sidelink transmission, and transmit a relay identifier of itself to the remote terminal via sidelink transmission – [0074]).
It would have been obvious before the effective filing date of the claimed invention for a person with ordinary skill in the art to incorporate features taught by Wu in Yang to  reduce traffic interruption.
Regarding claim 40, Yang teaches claim 33 but Yang fails to teach to inform at least one of a radio network identifier and radio resource control status of the first terminal device to the second terminal device over a sidelink between the first terminal device and the second terminal device.
Wu teaches to inform at least one of a radio network identifier and radio resource control status of the first terminal device to the second terminal device over a sidelink between the first terminal device and the second terminal device (the relay identifier of the relay equipment may include: a Cell-Radio Network Temporary Identifier (C-RNTI), a Sidelink-Radio Network Temporary Identifier (SL-RNTI), or a relay identifier for a sidelink (ProSe relay UE ID), etc – [0072]. The terminal identifier of the remote terminal is used to inform the eNB of the remote terminal taking the above relay equipment as a relay. The terminal identifier of the remote terminal may include: a Cell-Radio Network Temporary Identifier (C-RNTI), a Sidelink-Radio Network Temporary Identifier (SL-RNTI), or a terminal identifier for a sidelink (ProSe UE ID), etc – [0073]. The relay equipment may further receive a terminal identifier of the remote terminal broadcasted by the remote terminal via the sidelink transmission, and transmit a relay identifier of itself to the remote terminal via sidelink transmission – [0074]).
It would have been obvious before the effective filing date of the claimed invention for a person with ordinary skill in the art to incorporate features taught by Wu in Yang to  reduce traffic interruption.

Claims 7-10, 14, 34, 39 and 40 are rejected under 35 U.S.C. 103 as being unpatentable over Yang in view of Bagheri et al. (US 2016/0044620, hereinafter Bagheri.)
Regarding claim 12, Yang teaches claim 1 bur fails to teach announcing that the similarity signaling is transmitted to the network node by the first terminal device, so as to prevent the second terminal device from transmitting, to the network node, a similarity signaling indicating the mobility behavior similarity.
Bagheri teaches  announcing that the similarity signaling is transmitted to the network node by the first terminal device, so as to prevent the second terminal device from transmitting, to the network node, a similarity signaling indicating the mobility behavior similarity (refraining, by the IC UE, from transmitting the measurement report when the IC UE determines that another UE has transmitted the measurement report during the listening time – [0131]).
It would have been obvious before the effective filing date of the claimed invention for a person with ordinary skill in the art to incorporate features taught by Bagheri in Yang to save network UL resources.
Regarding claim 13, Yang teaches claim 1 bur fails to teach announcing that the similarity signaling is transmitted to the network node by the first terminal device, so as to prevent the second terminal device from transmitting, to the network node, a similarity signaling indicating the mobility behavior similarity.
Bagheri teaches  announcing that the similarity signaling is transmitted to the network node by the first terminal device, so as to prevent the second terminal device from transmitting, to the network node, a similarity signaling indicating the mobility behavior similarity (refraining, by the IC UE, from transmitting the measurement report when the IC UE determines that another UE has transmitted the measurement report during the listening time – [0131]. The TP 202 configures UEs 210 to periodically listen for out-of-coverage UEs (referred to as scanning herein) – [0053]. The TP 202, 204 may control the number of UEs 210 scanning at a given time. As will be described below, such scanning may trigger a UE 210 report – [0064]. FIG. 5 shows scanning periods – FIG. 5, [0058].).
It would have been obvious before the effective filing date of the claimed invention for a person with ordinary skill in the art to incorporate features taught by Bagheri in Yang to save network UL resources.

Claims 16 is rejected under 35 U.S.C. 103 as being unpatentable over Yang in view of Bengtsson et al. (US 2016/0302142, hereinafter Bengtsson.)
Regarding claim 16, Yang teaches claim 1 bur fails to teach wherein the similarity signaling transmitted by the first terminal device further indicates at least one of: a radio resource control status of the second terminal device; a position of the second terminal device; a distance between the first terminal device and the second terminal device; and an identifier of a network node serving the second terminal device.
Bengtsson teaches  wherein the similarity signaling transmitted by the first terminal device further indicates at least one of: a radio resource control status of the second terminal device; a position of the second terminal device; a distance between the first terminal device and the second terminal device; and an identifier of a network node serving the second terminal device (mobility information may comprise additionally a current position of the corresponding base station… collected cell size information and cell mobility information as well as the user equipment mobility information is transmitted in step 306 to the base station 105 – [0034]).
It would have been obvious before the effective filing date of the claimed invention for a person with ordinary skill in the art to incorporate features taught by Bengtsson in Yang to mitigate the risk that the user equipment is served by a base station for only a short time period before a next handover is needed.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to QUOC THAI NGOC VU whose telephone number is (571)270-5901. The examiner can normally be reached M-F, 9:30AM-6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rafael Perez-Gutierrez can be reached on 571-272-7915. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/QUOC THAI N VU/Primary Examiner, Art Unit 2642